Citation Nr: 0335481	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  03-01776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





REMAND

The veteran served on active duty in the Navy from April 1963 
to May 1964.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 RO decision which denied service 
connection for a psychiatric disorder including PTSD.

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The veteran's service medical records, and some of the post-
service medical records, show a personality disorder.  A 
personality disorder is not a disability for VA compensation 
purposes and may not be service-connected.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.

The veteran primarily argues that he has PTSD related to a 
service stressor, warranting service connection for such 
condition.  See 38 C.F.R. § 3.304(f), setting forth criteria 
for service connection for PTSD.  

Recent VA treatment records include a diagnosis of PTSD, but 
such diagnosis apparently is based on an erroneous assumption 
that the veteran served in Vietnam and had combat service.  
His service personnel records clearly show he had no Vietnam 
or combat service.  As the veteran did not engage in combat, 
alleged stressors must be verified by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997).  The RO 
should give the veteran an opportunity to provide detailed 
information on a service stressor, and if he provides such 
information, an effort should be made to verify the stressor 
through the U.S. Armed Services Center for Unit Records 
Research (CURR).  The veteran should understand that he is 
obligated to provide sufficiently detailed information for 
CURR to conduct a search for corroborative records.  
38 C.F.R. § 3.159(c)(2)(i).  If a service stressor for 
possible PTSD is confirmed, the RO should consider whether a 
VA examination is warranted.  38 C.F.R. § 3.159(c)(4).

The veteran reportedly has been awarded benefits from the 
Social Security Administration (SSA), either SSA disability 
benefits or Supplementary Security Income (SSI) based on 
disability.  Initial efforts by the RO to obtain SSA records 
were unsuccessfully.  However, further efforts should be made 
to obtain the SSA records, as VA efforts to obtain such 
federal records are to continue until the records are 
obtained or until it is shown that the records do not exist 
or that further efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2).

The veteran did not report for a June 2003 requested Board 
hearing to take place at the Board's offices in Washington, 
D.C.  However, in correspondence postmarked in June 2003, 
before the hearing date, the veteran indicated he could not 
attend the Board hearing in Washington, D.C., and he 
requested that his file be returned to the RO for further 
action before the Board decided his case.  It is unclear, but 
he may be seeking to have a Board videoconference hearing or 
Travel Board hearing at the RO.  This should be clarified by 
the RO.

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should contact the appropriate 
SSA office and obtain copies of all 
medical and other records considered by 
the SSA in awarding benefits to the 
veteran based on disability.  Copies of 
related SSA decisions should also be 
secured.

2.  The RO should ask the veteran to 
clearly identify (names, addresses, 
dates) all VA and non-VA medical 
providers who have examined or treated 
him for any psychiatric problems since 
his May 1964 release from active duty.  
The RO should then obtain copies of the 
related medical records which are not 
already on file.

3.  The RO should ask the veteran to 
provide complete details of service 
stressors for claimed PTSD.  If the 
veteran submits such information, the RO 
should attempt to verify the claimed 
stressors through CURR.

4.  Based on the assembled evidence, and 
the provisions of 38 C.F.R. 
§ 3.159(c)(4), the RO should consider 
whether a VA psychiatric examination is 
warranted with respect to the claim for 
service connection for a psychiatric 
disorder including PTSD.

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a psychiatric 
disorder including PTSD.  If the claim is 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative, and they should 
be given an opportunity to respond.

6.  The RO should ask the veteran to 
clarify whether he wants a Board 
videoconference or Travel Board hearing 
at the RO.  If he does, the RO should 
schedule such a hearing.

7.  After all necessary action by the RO 
is accomplished, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




